Citation Nr: 1545095	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran provided testimony before the undersigned Veterans Law Judge by videoconference in July 2015.  

The issue of entitlement to service connection for a sleep disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 rating decision denied service connection for a sleep disorder claimed as sleep apnea.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since August 2009 raises a possibility of substantiating the service connection claim for a sleep disorder.






CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for a sleep disorder.

In August 2009, the RO denied the claim on the basis that the record did not show that the Veteran had sleep apnea that had its onset in service.  The August 2009 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

At the time of the August 2009 denial, the relevant evidence of record included the Veteran's service treatment records and VA treatment records.

Since August 2009, the Veteran submitted a lay statement dated in October 2011 from a former Army comrade who shared quarters with him during service and attested to the Veteran's having problems with stopping breathing during his sleep in 1993 and 1994.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992); Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

As the new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran had difficulties with sleeping/breathing during service, which may be evidence of a sleep disorder, the claim to reopen is warranted. 


ORDER

New and material evidence has been submitted to reopen the claim of service connection for a sleep disorder.


REMAND

The Veteran seeks service connection for a sleep disorder, initially claimed as sleep apnea.  He contends that his current sleep disorder is related to his service.  In support of his claim, the Veteran submitted a statement from his inservice roommate attesting to his problems with appearing to stop breathing in his sleep in 1993 and 1994.  He also has submitted a statement from his wife attesting to his having had problems with snoring and gagging in his sleep as long as she has known him (since 1997).  

A November 2007 VA sleep study found no evidence of clinically significant obstructive sleep apnea.  Subsequently, the Veteran was provided a CPAP machine for treatment of upper airway resistance syndrome. 

The record contains a statement dated in November 2008 from a VA physician's assistant to the effect that the Veteran had been treated for sleep apnea which had more likely than not begun during the Veteran's service.  

An April 2012 VA examiner reviewed the claim file, including the lay evidence, but concluded that it was less likely than not that the Veteran's current upper airway resistance syndrome was incurred in or caused by service.  In support of her conclusion, she stated in "review of the service medical records there is no evidence of subjective complaints of fatigue, snoring, chronic nasal congestion, insomnia with frequent awakenings and difficulty resuming sleep or reported history of witnessed apnea.  The service medical records show no objective evidence of diagnosis or suspicion of sleep apnea."  She also stated that "there is no clinically objective evidence available to link the diagnosed likely upper airway resistance syndrome to the Veteran's period of active duty."

The Board notes that while the examiner reviewed the lay statements of record, she did not actually discuss the lay statements in her rationale; rather, she seemed to improperly limit her review to only "clinically objective evidence" and subjective complaints that were recorded in the Veteran's service treatment records.  Accordingly, a new opinion is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claim file to an appropriate medical professional to offer a medical opinion.  An examination is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this remand, must be available to the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed upper airway resistance syndrome is related to his military service.

In offering any opinion, consideration of the Veteran's lay statements and testimony regarding the incurrence of his snoring and disturbed sleep, as well as those of his wife and his inservice roommate, MUST be reflected and that evidence discussed.  The rationale for any opinion should be provided.  Please note that a rationale that service treatment records do not reflect a diagnosis of a sleep disorder or complaints of snoring will not, by itself, be considered an adequate rationale for a negative etiology opinion.

2.  Then, readjudicate the appeal of the reopened claim of entitlement to service connection for a sleep disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


